DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is within the provisions of 37 CFR 1.97 compliance.  Accordingly, the information disclosure statement is being considered by the examiner.

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further consideration and research, the prior art references does not disclose the claim invention set forth regarding the claim limitation with respect “”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3666                                                                                                                                                                                                        













 A stability and command augmentation system for an aircraft, comprising: a first member moveable by a pilot input device to a first position defining a first input;  a second member moveable to a second position associated with a second input; and an adder device configured to add said first and second inputs, and supply an output signal defining a command for an element to be controlled of said aircraft; a casing; - a first and a second piston integrally movable with one another inside said casing and operatively connected to said second member ; and control means configured to exert a first force on said first piston and a second force on said second piston; said second force being, in use, independent of said first force; said control means further comprising: a first valve configured to exert said first force on said first piston; and at least a second valve configured to exert said second force on said second piston; said casing defining a first chamber and a second chamber inside of which said first and second pistons sealingly slide, respectively; said first valve being selectively controllable to create a first differential pressure value in first portions of said first chamber arranged at respective opposite ends of said first piston; said second valve being selectively controllable to create a second differential pressure value in second portions of said second chamber arranged at respective opposite ends of said second piston; said system further comprising a rod sliding inside said casing, on which said first and second pistons are fixed and integrally movable with said second member
characterized in that it comprises an adjustable limit device (60) for the travel of said second member (22) between a first and a second stop position;
at least one of said first and second stop positions being selectively adjustable;
said adjustable limit device (60) comprising:
- an internally threaded cylinder (61) having an axis orthogonal to the axis of said rod (34), through which said rod (34) passes, and is arranged with play inside an unloaded portion (63) of said rod (34); and
- a threaded head (62) screwed on said cylinder (61).
2-4. (Canceled)
5.- (Currently Amended) The system according to 
6.- (Original) The system according to claim 5, characterized in that it comprises a digital bus (54) designed to transmit said command to said control means (33).
7.- (Currently Amended) The system according to claim 5 
8.- (Original) The system according to claim 7, characterized in that said control means (33) comprise a third backup control unit (53).
9.- (Currently Amended) The system according to claim 8, characterized in that said limit device (60) is carried on said casing (30[[31]]).
10. (Canceled)
{00138/008574-US0/02444634. 1} 4
11. (Currently Amended) The system of 
said actuator (26) comprising said casing (30), said first and second pistons (31, 32) and said control means (33).
12.- (Currently Amended) The system of claim 11, 
- said first valve (42a) and said second valve (42b);
- said first control unit (51), which is programmed to control said first valve (42a) associated with said first piston (51);
- said second control unit (52), which is programmed to control said second valve (42b) associated with said second piston (52); and
- said backup control unit (53) to be used in the event of failure of one of said first control unit (51) and second control unit (52).
13.- (Original) The system of claim 12, characterized by comprising:
- a third and a fourth valve (41a, 41b) comprising, each, a pair of respective first and second inlets (43, 44) and a respective outlet (45);
- a first line (58) fluidly connected to an environment containing an operative fluid under pressure and to said respective first and second inlets (43, 44);
- a second line (59) fluidly connecterd to a second environment at a discharge pressure and to said first and second inlets (43, 44) of said respective third and fourth valve (41a, 41b), and comprising a bypass (57) fluidly connected to a further inlet (47) of respective first and second valves (42a, 42b).
14.- (Original) The system of claim 13, characterized in that each third and fourth valve (41a, 41b) is selectively moveable:
- to a respective first position, where it fluidly connects respective said first inlet (43) and said respective outlet (45), and dischargre said second inlet (44); and
- to a respective second position, where it discharges respective said first inlet (43), and fluidly {00138/008574-US0/02444634. 1} 5
connectd said respective outlet (45) and said second inlet (44).
15.- (Original) The system of claim 14, characterized in that said first control unit (51) is programmed to control said third valve (41a) associated with said first piston (31), and in that said second control unit (52) is programmed to control said fourth valve (41b) associated with said second piston (32).
16.- (Currently Amended) An aircraft comprising:
- at least one pilot-operable flight control (10, 11, 15);
- at least one element to be controlled (9, 14);
- at least one actuator (12, 16) operatively connected to said element to be controlled (9, 14) and said at least one flight control (10, 11, 15);
- a flight control system (55); and
- at least one stability and command augmentation system (20) according to 
17.- (Original) The aircraft of claim 16, characterized in that said control means (33) are electronically connectable to said flight control system (55) to receive a command associated with said second input signal (xd) and are programmed to move said second member (22) on the basis of said command.
18.- (Currently Amended) The aircraft of claim 17, 
19.- (Currently Amended) The aircraft of claim 18, 
{00138/008574-US0/02444634. 1} 6
20.- (Currently Amended) The aircraft 
- determine opportune control rules for said first and second valves (42a, 42b) and for said third and foruth valves (42a, 42b); and
- transmit a feedback signal to said flight control system (55).
21.- (Currently Amended) A stabilization and command method of an aircraft (1), comprising the steps of:
1) operating a flight control (10, 11, 15) to move a first member (2) to a first position defining a first input (x1);
11) moving a second member (22) to a second position associated with a second input (xd); and ili) adding said first and second inputs to generate an output (xv) defining a command for an element to be controlled (9, 14) of said aircraft (1);
iv) moving, by control means (33), a first and a second piston (31, 32) operatively connected to said second member (22) inside a casing 
v) exerting a first force on said first piston (31) and a second force on said second piston (32); said second force being independent of said first force;

vi) exerting said first force on said first piston (31) by menas of a first valve (42a); and
vii) exerting said second force on said second piston (32) by means of a second valve (42b);
said casing (30) defining a first chamber (35) and a second chamber (36) inside of which said first and second pistons (31, 32) sealingly slide, respectively;
said method further comprising the steps of:
viii) selectively controlling said first valve (42a) to create a first differential pressure value in first portions of said first chamber (35) arranged at respective opposite ends of said first piston (31);
ix) selectively controlling said second valve (42b) to create a second differential pressure value in second portions of said second chamber (36) arranged at respective opposite ends of said second piston (32);
said system (20) further comprising a rod (34) sliding inside said casing (30), on which said first {00138/008574-US0/02444634. 1} 7
and second pistons (31, 32) are fixed and integrally movable with said second member (22);
said method further comprising the steps of:
x) limiting the travel of said second member (22) between a first and a second stop position; characterized in that it comprises the further steps of:
x1) selectively adjusting at least one of said first and second stop positions;
said adjustable limit device (60) comprising:
- an internally threaded cylinder (61) having an axis orthogonal to the axis of said rod (34), through which said rod (34) passes, and is arranged with play inside an unloaded portion (63) of said rod (34); and
- a threaded head (62) screwed on said cylinder (61).
22.- (Currently Amended) The method according to claim 21, characterized in that it comprises the steps of:
Xii 
Xlli+*) moving said second member (22) on the basis of said command.
23. (Canceled)
24.- (Currently Amended) A stability and command augmentation system (20) for an aircraft (1), comprising:
- a first member (19) moveable by a pilot input device (10, 11, 15) to a first position defining a first input (x1);
- a second member (22) moveable to a second position associated with a second input (xd); and
- an adder device (21) configured to add said first and second inputs (xi, xd), and supply an output signal (xv) defining a command for an element to be controlled (9, 14) of said aircraft (1); - an actuator (26) configured to control the postion of said second member (22) and to determine said second input (xd);
- a casing (30);
- a first and a second piston (31, 32) integrally movable with one another inside said casing (30) and operatively connected to said second member (22);
{00138/008574-US0/02444634. 1} 8
- control means (33) configured to exert a first force on said first piston and a second force on said second piston (31, 32);
- a first valve (42a) configured to exert said first force on said first piston (31); and
- at least a second valve (42b) configured to exert said second force on said second piston (32); characterized in that said control means (33) comprise a first control unit (51) programmed to control said first valve (42a) and a second control unit (52) programmed to control said second valve (42b);
said actuator (26) comprising said casing (30), said first and second pistons (31, 32) and said control means (33);
said control means (33) comprising:
- said first valve (42a) and said second valve (42b);
- [[a]] said first control unit (51), which is programmed to control said first valve (42a) associated with said first piston (51);
- [[a]] said second control unit (52), which is programmed to control said second valve (42b) associated with said second piston (52); and
- a backup control unit (53) to be used in the event of failure of one of said first control unit (51) and second control unit (52);
said control means (33) being electronically connectable to a flight control system (55) to receive a command associated with said second input signal (xi) and being programmed to move said second member (22) on the basis of said command.
25.- (Currently Amended) The system according to 
26.- (Original) The system of claim 25, characterized by comprising:
- a third and a fourth valve (41a, 41b) comprising, each, a pair of respective first and second inlets (43, 44) and a respective outlet (45);
- a first line (58) fluidly connected to an environment containing an operative fluid under pressure and to said respective first and second inlets (43, 44);
- a second line (59) fluidly connecterd to a second environment at a discharge pressure and to {00138/008574-US0/02444634. 1} 9
said first and second inlets (43, 44) of said respective third and fourth valve (41a, 41b), and comprising a bypass (57) fluidly connected to a further inlet (47) of respective first and second valves (42a, 42b).
27.- (Original) The system of claim 26, characterized in that each third and fourth valve (41a, 41b) is selectively moveable:
- to a respective first position, where it fluidly connects respective said first inlet (43) and said respective outlet (45), and dischargre said second inlet (44); and
- to a respective second position, where it discharges respective said first inlet (43), and fluidly connectd said respective outlet (45) and said second inlet (44).
28.- (Original) The system of claim 27, characterized in that said first control unit (51) is programmed to control said third valve (41a) associated with said first piston (31), and in that said second control unit (52) is programmed to control said fourth valve (41b) associated with said second piston (32).
29.- (Currently Amended) An aircraft comprising:
- at least one pilot-operable flight control (10, 11, 15);
- at least one element to be controlled (9, 14);
- at least one actuator (12, 16) operatively connected to said element to be controlled (9, 14) and said at least one flight control (10, 11, 15);
- a flight control system (55); and
- at least one stability and command augmentation system (20) according to 
30.- (Original) The aircraft of claim 29, characterized in that said control means (33) are electronically connectable to said flight control system (55) to receive a command associated with said second input signal (xd) and are programmed to move said second member (22) on the basis of said command.
{00138/008574-US0/02444634. 1} 10
31.- (Original) The aircraft of claim 30, characterized in that said first, second and back up control units (51, 52, 53) are electrically connected by respective digital buses (54) to said flight control system (55).
32.- (Original) The aircraft of claim 31, characterized in that said casing (30) defines a first chamber (35) and a second chamber (36) inside of which said first and second pistons (31, 32) sealingly slide, respectively;
said first valve (42a) being selectively controllable to create a first differential pressure value in first portions of said first chamber (35) arranged at respective opposite ends of said first piston (31);
said second valve (42b) being selectively controllable to create a second differential pressure value in second portions of said second chamber (36) arranged at respective opposite ends of said second piston (32);
said system comprising a rod (34) sliding inside said casing (30), on which said first and second pistons (31, 32) are fixed and integrally movable with said second member (22);
said flight control system (55) being configured to determine a desired travel value for said rod (34), on the basis of measured values of certain significant characteristics of the position and attitude of said aircraft (1) and corresponding desired values for said characteristics, in order to stabilize said aircraft (1).
33.- (Currently Amended) The aircraft of 
- determine opportune control rules for said first and second valves (42a, 42b) and for said third and foruth valves (42a, 42b); and
- transmit a feedback signal to said flight control system (55).
{00138/008574-US0/02444634. 1} 11